EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102016015433, filed on 12/23/2016 was received with the present application.

Examiner’s Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Lisa Serdynski on 07/15/2021.

The application has been amended as follows: 

In the Claims:
In claim 20, line 2, the limitation “the sprocket comprising a flat sprocket body” has been amended to read -- the sprocket comprising: a flat sprocket body --.

In claim 20, line 5, the limitation “the sprocket body” has been amended to read -- the flat sprocket body --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-11, 13-20 are allowed.
Claims 2 and 12 were canceled by the applicant in the amendments filed on 04/19/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, a multi-sprocket arrangement or a sprocket in a multi-sprocket assembly having the particular combined structure/ features recited within corresponding independent claims 1 and 20. More specifically, a sprocket in a multi-sprocket arrangement/ assembly comprising a flat sprocket body, a first tooth group, and a second tooth group; the axial width of the teeth in the first tooth group being greater than chain inner link plate spacing but smaller than a chain outer link plate spacing, the axial width of the teeth in the second tooth group being smaller than a chain inner link plate spacing, and the axial width of the entire flat sprocket body being substantially same as the axial width of the teeth in the second tooth group but smaller than the axial width of the teeth in the first tooth group; and the teeth in the first tooth group including an axial projection that is produced by material deformation; wherein, the amount of teeth in the first tooth group accounting for less than 50% of the total number of teeth on the sprocket. As detailed in the previous office action (dated 01/19/2021), Sugimoto (U.S. PGPUB 2017/0355422A1) teach a sprocket for a multi-sprocket arrangement/ assembly having a flat sprocket body with a first tooth group and a second tooth group, both arranged in the exact sequence described by claims 1 and 20 limitations; the axial width of the teeth in the first tooth group being greater than chain inner link plate spacing but smaller than a chain outer link plate spacing, and the axial width of the teeth in the second tooth group being smaller than a chain inner link plate spacing; the teeth in the first tooth group including an axial projection; and a fraction of teeth of the first tooth group being less than 50% of the total number of teeth on the sprocket. However, Sugimoto does not clearly disclose, the axial projection provided on the teeth of the first tooth group being produced by deforming the material of the teeth in the first tooth group, or the axial width of the entire flat sprocket body being smaller than the axial width of the teeth in the first tooth group and substantially same as the axial width of the teeth in the second tooth group. In the applicant’s specification (paragraphs 0030, 0040-0045, 0064, 0069, 0078, 0080-0081, 0083, and 0086-0089), the material deformation of the teeth in the first tooth group is explicitly defined as a stamping/ indenting/ impressing process that deforms the material of the teeth in the first tooth group to generate the axial projection; wherein, the material deformation used to generate the axial projection does not involve removing material forming the teeth in the first tooth group by machining or milling. Yet, as noted in the remarks filed by the applicant on 04/19/2021, Sugimoto uses a machining/ milling technique to construct the first tooth group and the second 
Furthermore, the prior art of record, either individually or in combination, fail to disclose or render obvious a bicycle drive having the particular structure recited within independent claim 19. The bicycle drive in claim 19 requires a multi-sprocket arrangement that includes a sprocket comprising the exact same features as the sprocket in the multi-sprocket arrangement/ assembly described within claims 1 and 20. However, as explained above, Braedt (U.S. PGPUB 
Accordingly, the multi-sprocket arrangement, the bicycle drive, and the sprocket in a multi-sprocket assembly claimed within respective claims 1, 3-11, and 13-20, are all determined to be allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654